Title: To George Washington from Colonel George Baylor, 14 April 1777
From: Baylor, George
To: Washington, George



Dear Sir
Fredricksburg [Va.] April 14th 1777.

My indisposition for three weeks past has prevented my writing as you have directed, and I am inclind to do, by every post. Our situation

is nearly the same now, as it was then; we have only forty men here, of Capt. Smiths, Lieut. Jones, Lieut. Pages and Cornet Baylor’s, and seventy eight Horses, which are pretty well traind. Most of the officers have got some men, and a few of them have nearly their quotaes. It is difficult to find men that are proper for the Hors service, who are willing to enlist during the war; for I have made it a point not to take one for a shorter tirm.
If I could have your permission, or rather directions, to exchange with other Corpes, large men for small, I think in a little time the Regiment wo’d be compleat. we have been obliged to refuse many men on account of their size. I am informed that Capt. Washington whom you intended should of been in the Regiment is dead. should be glad to know if you have appointed any one to that vacancy, if not whether you would think it proper for me to give it to one of the young Gentlemen, sons to Mr Laurance and Robert Washington whom you mentiond some time ago.
I writ to you some time sinc by Cornet Clements, desiring to know what clothes you thought proper to allow the soldiers of the Regimt. should be happy to have your directions abot it. I am with the greatest Respect and obedience your devoted Servant

George Baylor


P.S. I beg my Compliments, to Mrs Washington.


N.B. Your favor of the 28th ultimo is just come to hand, I shall strictly comply with your directions therein mention’d.

